                                   1

                                   2

                                   3

                                   4

                                   5                                  UNITED STATES DISTRICT COURT

                                   6                                 NORTHERN DISTRICT OF CALIFORNIA

                                   7                                         SAN JOSE DIVISION

                                   8
                                         UNITED STATES OF AMERICA,
                                   9                                                       Case No. 09-cr-00491 EJD
                                                        Plaintiff,
                                  10                                                       ORDER DENYING DEFENDANT’S
                                                 v.                                        REQUEST FOR RECALCULATION OF
                                  11                                                       FEDERAL SENTENCE
                                         FELIPE MOLINA,
                                  12                                                       Docket Nos. 36, 37.
Northern District of California




                                                        Defendant.
 United States District Court




                                  13

                                  14          On August 17, 2009, Defendant Felipe Molina (“Defendant”) pled guilty pursuant to a

                                  15   written plea agreement to one count of possession with intent to distribute and distribution of 5

                                  16   grams or more of actual methamphetamine in violation of 21 U.S.C. § 841(b)(1)(B)(viii). Dkt.

                                  17   No. 8. Defendant was thereafter sentenced to a custodial term of 60 months and four years of

                                  18   supervised release. Dkt. No. 16. Judgment was entered on December 17, 2009. Dkt. No. 17.

                                  19          Presently before the court is Defendant’s request that the court recalculate his sentence so

                                  20   that he receives good time credit and his sentence runs concurrently with a state court sentence.

                                  21   Dkt. Nos. 36, 37. According to the Federal Bureau of Prison’s inmate database, Defendant was

                                  22   released on April 6, 2017. Defendant’s motion is therefore DENIED as moot.

                                  23          IT IS SO ORDERED.

                                  24   Dated: April 16, 2019

                                  25                                                   ______________________________________
                                                                                       EDWARD J. DAVILA
                                  26                                                   United States District Judge
                                  27
                                       Case No.: 09-cr-491 EJD
                                  28   ORDER DENYING DEFENDANT’S REQUEST FOR RECALCULATION OF FEDERAL
                                       SENTENCE
                                                                       1
